DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 16, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 5 recites the limitation “the first and second hinges” in line 3. There is insufficient antecedent basis for the first hinge in claim 3, from which claim 5 depends. For the purpose of examination, claim 5 will be interpreted as depending from claim 4, which provides antecedent basis for the first hinge.
Claim 16 recites the limitation “the score associated with each net throwing object landed in the respective receptacle” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. The claims do not define a score associated with each net throwing object. Moreover, the specification does not clarify this limitation because it appears in view of x in the claimed formula will be interpreted in view of Applicant’s disclosure as referring to a score value associated with the receptacle in which each respective excess throwing object has landed. Claim 17 is rejected in view of its dependency from claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Markey (US Patent No. 2,287,113, hereinafter Markey).
Regarding claim 2, Markey discloses a throwing game apparatus (Figs. 1-2; pg. 1, col. 1, lines 4-9; col. 2, lines 1-22) comprising: a planar base (table member 10) configured to be elevated above a floor (by legs 16); an annular periphery (guard 22; pg. 1, col. 2, lines 27-42) disposed above a perimeter of the planar base (10) and extending upwardly therefrom; and a plurality of apertures (e.g., two apertures 18 at top in Fig. 1) configured in a linear array (the two topmost apertures being in line with one another) and each positioned within a distal one-half of the planar base (10). The examiner notes that Markey’s invention includes two apertures that are in a linear array and positioned within the distal half of the planar base as claimed. The 
Regarding claim 3, Markey further discloses (Fig. 2) at least two legs (16) extending from the planar base (10) and configured to contact the floor to elevate the planar base (10) above the floor (see Fig. 2).
Regarding claim 6, Markey further discloses (Fig. 2) each of the plurality of apertures (18) comprises a receptacle body (cup 20; pg. 1, col. 2, lines 16-22) engaged therewith. The receptacle body (20) is configured to hold one or more throwing objects (pg. 2, col. 2, lines 10-22, “playing members”) within a volume of the receptacle body (20).
Regarding claim 7, each of Markey’s apertures (18) has a diameter associated therewith (see annotated detail of Fig. 2 below).
Regarding claim 9, Markey further discloses (Fig. 2) the annular periphery (22) extends upwardly from the planar base (10) by a height (H) that is less than or equal to the diameter (D) of the apertures (18; see annotated detail of Fig. 2 below).


    PNG
    media_image1.png
    168
    168
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Riniti (US Patent No. 9,687,709, hereinafter Riniti).
Regarding claims 4 and 5, Markey teaches the claimed invention substantially as claimed, as set forth above for claim 3. Markey’s legs (16, Fig. 2) include first and second legs (16) at opposite ends of the apparatus (as shown in Fig. 2). Markey does not teach first and second hinges coupled between the respective first and second leg and the annular periphery. However, in the art of toss games, Riniti teaches (Figs. 4-5) that it is advantageous to couple a hinge (28; col. 10, line 56-col. 10, line 18) between each leg (22) of a game apparatus and a periphery of the apparatus (as shown in Fig. 4), so that the legs (22) can be folded for compact storage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Markey by coupling a first hinge as taught by Riniti between the first leg of Markey and the annular periphery (claim 4) and a second hinge as taught by Riniti between the second leg of Markey and the annular periphery, at opposite ends of the apparatus (claim 5), so that the legs can be collapsed for compact storage and transportation (Riniti, col. 10, lines 56-64; col. 11, lines 11-18).
claim 12, Markey teaches the claimed invention substantially as claimed, as set forth above for claim 2. Markey does not teach the planar base is oriented at an angle with respect to a horizontal plane. However, in the art of toss games, Riniti teaches (Fig. 1) that it may be desirable to orient a planar base (14a) of a toss game target at an angle with respect to a horizontal plane (col. 1, lines 39-42; col. 2, lines 4-10; col. 5, lines 7-15), in order to increase the difficulty of the game. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Markey by orienting the planar base at an angle with respect to a horizontal plane, as suggested by Riniti, in order to add complexity by requiring the player to modify the required trajectory of the tossed object to achieve a successful score (Markey, col. 1, lines 39-42; col. 2, lines 4-8).
Regarding claim 13, Markey teaches the claimed invention substantially as claimed, as set forth above for claim 2. Markey does not teach a handle. However, Riniti teaches (Fig. 1) that it is known to couple a handle (col. 6, lines 5-24, “handles or straps”) to an annular periphery of a throwing game apparatus (see handle centered on side of game 10 in Fig. 1) to enable portable carry of the game apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Markey by coupling a handle as taught by Riniti to the annular periphery, so that the apparatus can be more easily transported (Riniti, col. 6, lines 9-10).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Britton (US Design Patent No. D231,480, hereinafter Britton).
Regarding claim 8, Markey teaches the claimed invention substantially as claimed, as set forth above for claim 7. Markey further teaches (Fig. 1) a gap disposed between each of the 

    PNG
    media_image2.png
    344
    340
    media_image2.png
    Greyscale

claim 10, Markey teaches the claimed invention substantially as claimed, as set forth above for claim 2. Markey does not teach the linear array of apertures is disposed along a longitudinal center of the planar base. However, as noted above, Britton teaches an aesthetic design for a toss game apparatus (Figs. 1-7; title, “Coin Tossing Game Board Target”) comprising a plurality of apertures (A; see annotated Britton Fig. 2 above) configured in a linear array and each positioned within a distal one-half of a planar base (B) of the game apparatus. The linear array of apertures (A) is disposed along a longitudinal center (L) of the planar base (B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Markey by replacing Markey’s arrangement of apertures with the arrangement of apertures taught by Britton, since this involves the simple substitution of one known arrangement of apertures for playing a toss game with another known arrangement of apertures for playing a toss game, to yield predictable results (i.e., the predictable result of receiving tossed objects, in use).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Blasingame (US Patent No. 4,012,042, hereinafter Blasingame).
Regarding claim 11, Markey teaches the claimed invention substantially as claimed, as set forth above for claim 2. Markey further teaches a layer of sound-absorbing material (12; pg. 1, col. 2, lines 2-4, “rubber or any other suitable sound absorbing material”) covering the planar base (10). Markey does not teach that the sound-absorbing material is fabric and Markey does not teach that the sound-absorbing layer also covers at least one surface of the annular periphery. However, in the art of toss games, Blasingame teaches (Figs. 5-6) a fabric layer (mat 54 which may be carpeting; col. 4, lines 62-67) is known to be a suitable material for minimizing . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Burdan (US Patent Pub. 2018/0093151, hereinafter Burdan).
Regarding claim 14.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Bartel (US Patent Pub. 2004/0108658, hereinafter Bartel).
Regarding claim 15, Markey discloses a method for playing a throwing game (pg. 1, col. 1, lines 1-9), comprising: providing the throwing game apparatus (Figs. 1-2), as discussed above for claim 2; providing a plurality of throwing objects (pg. 1, col. 1, lines 7-8, “a ball, coin, or other form of playing member”; col. 1, lines 19-20, “playing members”, plural). Although Markey clearly envisions conducting play between at least two players and calculating scores for the players (e.g., see pg. 1, col. 2, lines 46-51), Markey is silent with respect to the rules governing such play. However, Bartel teaches a toss game played by selecting one of two players to act as the first player for initiating play (para. 0044, lines 7-9, “first player”); in a first round, the first player throwing its throwing objects with aim to land each of its throwing objects in a receptacle (16A-C, Fig. 1) of a throwing game apparatus (10B; para. 0044, lines 7-9), and the second player throwing its throwing objects with aim to land each of its throwing objects in one of the receptacles (16A-C) of the throwing game apparatus (10B; para. 0044, lines 9-11), calculating a first-round score for each player (para. 0045), wherein the first-round score is recorded as a cumulative score after the first round of play (using scoreboard assemblies 60, Fig. 18; para. 0042); in each subsequent round, beginning with the one of the first and second players having the highest cumulative score (para. 0045, lines 14-16), throwing the throwing objects with aim to land each of the throwing objects in one of the receptacles (16A-C) of the throwing game apparatus, and the other player throwing its throwing objects with aim to land each of its throwing objects in one of the receptacles (16A-C) of the throwing game apparatus, calculating a round score, and calculating a cumulative score (para. 0045); if 
Regarding claim 16, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 15. Bartel further teaches that the round score for each player is calculated by adding together the point values corresponding to the receptacle in which each throwing object landed (para. 0045, lines 4-10; e.g., 1 point for each object in bore 16A, 3 points for each object in bore 16B, and 5 points for each object in bore 16C), with points obtained by one player being canceled if the other player lands a throwing object in the same receptacle during that round (para. 0045, lines 12-14). This scoring calculation is understood to correspond to the claimed function (as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above), since Bartel’s round score for each player is the summation, for each of the three receptacles, of the number of the player’s throwing objects in excess of the other player’s throwing objects in a respective receptacle (i.e., the number of throwing objects not canceled by an opponent’s throwing objects) multiplied by a score value 
Regarding claim 17, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 16. Bartel further teaches the cumulative score is calculated for each player as the sum of the current and all prior round scores (para. 0045-0046).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Bartel, in further view of Burdan. 
Regarding claim 18.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Riniti, Blasingame, and Britton.
Regarding claim 1, Markey discloses a throwing game apparatus (Figs. 1-2; pg. 1, col. 1, lines 4-9; col. 2, lines 1-22) comprising: a planar base (table member 10) configured to be elevated above a floor (by legs 16); an annular periphery (guard 22; pg. 1, col. 2, lines 27-42) disposed above a perimeter of the planar base (10) and extending upwardly therefrom; a plurality of apertures (18); at least two legs (16) extending from the planar base (10) and configured to contact the floor to elevate the planar base (10) above the floor (see Fig. 2), including first and second legs (16) disposed at opposite ends of the throwing game apparatus (Fig. 2); and a layer of sound-absorbing material (12; pg. 1, col. 2, lines 2-4, “rubber or any other suitable sound absorbing material”) covering the planar base (10). Each of the plurality of apertures (18) comprises a receptacle body (cup 20; pg. 1, col. 2, lines 16-22) engaged therewith, which is configured to hold one or more throwing objects (pg. 2, col. 2, lines 10-22, “playing members”) within a volume of the receptacle body (20). Each aperture (18) has a diameter (D) associated therewith, and the annular periphery (22) extends upwardly from the planar base (10) by a height (H) that is less than or equal to the diameter (D) of the apertures (18; see annotated detail of Fig. 2 above). A gap is disposed between each of the apertures (18).
Markey does not teach first and second hinges coupled between the respective first and second leg and the annular periphery, a handle, and the planar base being oriented at an angle with respect to a horizontal plane. However, to enhance the portability of a toss game, Riniti teaches (Figs. 4-5) that it is advantageous to couple a hinge (28; col. 10, line 56-col. 10, line 18) between each leg (22) of a game apparatus and a periphery of the apparatus (as shown in Fig. 
Markey does not teach that the sound-absorbing material that covers the planar base is fabric and Markey does not teach that the sound-absorbing layer also covers at least one surface of the annular periphery, in addition to the planar base. However, in the art of toss games, Blasingame teaches (Figs. 5-6) a fabric layer (mat 54 which may be carpeting; col. 4, 
 Markey does not teach the apertures are configured in a linear array disposed along a longitudinal center of the planar base within a distal one-half of the planar base, with the gap between apertures comprising a distance between 0.25 and 1.0 times the diameter of the apertures. However, Britton teaches an aesthetic design for a toss game apparatus (Figs. 1-7; title, “Coin Tossing Game Board Target”) comprising a plurality of apertures (A; see annotated Britton Fig. 2 above) configured in a linear array disposed along a longitudinal center (L) of the planar base (B) and each positioned within a distal one-half of a planar base (B) of the game apparatus. Each aperture (A) has an associated diameter (D), and a gap (G) between each of the apertures (A) comprises a distance that is clearly between 0.25 and 1.0 times the diameter (D) of the apertures (A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Markey by replacing Markey’s arrangement of apertures with the arrangement of apertures taught by Britton, since this involves the simple substitution of one known arrangement of apertures for .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haase (US Patent No. 9,044,665), Finley (US Patent Pub. 2006/0226606), and Gillett (US Patent No. 827,626) each disclose a game table with an annular periphery for preventing a ball from leaving the playing surface.
Briggs (US Design Patent No. 369,188) discloses a three-hole pitch and toss game including a peripheral wall, a planar base at an angle to a horizontal plane, and three apertures in a linear array along a longitudinal center of the planar base.
Falloon (US Patent No. 4,877,256), Wehr (US Patent No. 5,575,480) and Christianson (US Patent No. 6,866,268) are cited as representative of three-hole pitch and toss games of the prior art.
Conville (US Patent No. 5,056,796) discloses a toss game with exactly two hinged legs.
Studier (US Patent No. 7,607,666) discloses a toss game with two hinged legs and a latch for holding the legs in a folded configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 16, 2021/